 



Exhibit 10.7
May 7, 2007
Jonathan S. Freeman
806 Majestic
Rochester Hills, MI 48306
Dear Jon:
Libbey Inc. (the “Corporation”) considers it essential to the best interests of
its shareholders to foster the continuous employment of key management
personnel. In connection with this, the Corporation’s Board of Directors (the
“Board”) recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control of the Corporation may exist and that the
uncertainty and questions that it may raise among management could result in the
departure or distraction of management personnel to the detriment of the
Corporation and its shareholders.
The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Corporation’s management, including yourself, to
their assigned duties without the distraction arising from the possibility of a
change in control of the Corporation.
In order to induce you to remain in its employ, the Corporation hereby agrees
that after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement in the event
your employment with the Corporation is terminated under the circumstances
described below subsequent to a Change in Control (as defined in Section 2).
     1. Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect through December 31, 2007; provided, however, that
commencing on January 1, 2008 and on each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Corporation shall have given
notice that it does not wish to extend this Agreement; provided, further, that
if a Change in Control (as defined in Section 2), occurs during the original or
any extended term of this Agreement, the term of this Agreement shall continue
in effect for a period of not less than thirty-six (36) months beyond the month
in which such Change in Control occurred.
     2. Change in Control. No benefits shall be payable hereunder unless there
has been a Change in Control. For purposes of this Agreement, a Change in
Control shall be deemed to occur if:
     (a) any Person (as defined below) is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding securities. For purposes of this Agreement, the
term “Person” is used as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); provided,
however, that the term shall not include the Corporation, any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
and any corporation owned, directly or indirectly, by the shareholders of the
Corporation, in substantially the same proportions as their ownership of stock
of the Corporation, and provided further that for purposes of this subsection
(a) the term person shall not apply to Baron Capital Group, Inc., BAMCO,



--------------------------------------------------------------------------------



 



2

Inc., Baron Capital Management, Inc., Baron Asset Fund or Ronald Baron
(collectively the “Baron Group”), by virtue of their individual or collective
beneficial ownership of securities of the Corporation’s outstanding securities
as of the date of this letter so long as the Baron Group does not individually
or collectively, beneficially own, or increase such beneficial ownership to,
twenty-five percent (25%) or more of the combined voting power of the
corporation’s then outstanding securities. For purposes of this Agreement, the
term “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act;
     (b) during any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in Sections 2(a), (c) or (d))
whose election by the Board or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(hereinafter referred to as “Continuing Directors”), cease for any reason to
constitute at least a majority thereof;
     (c) the shareholders of the Corporation approve a merger or consolidation
of the Corporation with any other corporation (or other entity), other than a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 66 2/3% of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation;
     (d) the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or
     (e) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation representing ten percent (10%) or more of the
combined voting power of the Corporation’s then outstanding securities (a “10%
Owner”) and (A) the identity of the Chief Executive Officer of the Corporation
is changed during the period beginning sixty (60) days before the attainment of
the ten percent (10%) beneficial ownership and ending two (2) years thereafter,
or (B) individuals constituting at least one-third (1/3) of the members of the
Board at the beginning of such period shall cease for any reason to serve on the
Board during the period beginning sixty (60) days before the attainment of the
ten percent (10%) beneficial ownership and ending two (2) years thereafter;
provided, however, (i) that this subsection (e) shall not apply to (i) any
Person who is a 10% Owner as of the date hereof so long as such Person does not
increase such beneficial ownership by five percent (5%) or more over the
percentage so owned by such Person as of the date hereof; (ii) that this
subsection (e) shall not apply to the Baron Group by virtue of their individual
or collective beneficial ownership of securities of the Corporation’s
outstanding securities as of the date of this letter so long as the Baron Group
does not individually or collectively, beneficially own, or increase such
beneficial ownership to, twenty-five percent (25%) or more of the combined
voting power of the corporation’s then outstanding securities, and (iii) that
this subsection (e) shall not apply to Ariel Capital Management (“Ariel”) by
virtue of its



--------------------------------------------------------------------------------



 



3

beneficial ownership of the Corporation’s outstanding securities as of the date
of this Agreement so long as Ariel does not beneficially own, or increase such
beneficial ownership to, twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding securities.
     3. Termination Following Change in Control. (i) General. During the term of
this Agreement, if any of the events described in Section 2 constituting a
Change in Control shall have occurred, you shall be entitled to the benefits
provided in Section 4(ii) upon the subsequent termination of your employment,
provided that such termination occurs during the term of this Agreement and
within the two (2) year period immediately following the date of such Change in
Control, unless such termination is (a) because of your death or Disability (as
defined in Section 3(ii)), (b) by the Corporation for Cause (as defined in
Section 3(iii)), or (c) by you other than (1) for Good Reason (as defined in
Section 3(iv)), or (2) in a Covered Resignation (as defined in Section 3(v)). In
the event that you are entitled to such benefits, such benefits shall be paid
notwithstanding the subsequent expiration of the term of this Agreement. In the
event your employment with the Corporation is terminated for any reason and
subsequently a Change in Control occurs, you shall not be entitled to any
benefits hereunder.
     (ii) Disability. If, as a result of your incapacity due to physical or
mental illness, you shall have been absent from the full-time performance of
your duties with the Corporation for six (6) consecutive months, and within
thirty (30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability.”
     (iii) Cause. Termination by the Corporation of your employment for “Cause”
shall mean termination (a) upon your willful and continued failure to
substantially perform your duties with the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after your issuance of a Notice of
Termination (as defined in Section 3(vi)) either (x) for Good Reason, or (y) in
connection with a Covered Resignation, after a written demand for substantial
performance is delivered to you by the Board, which demand specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, (b) upon your willful and continued failure
to substantially follow and comply with the specific and lawful directives of
the Board, as reasonably determined by the Board (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after your issuance of a Notice of Termination for
Good Reason or in connection with a Covered Resignation), after a written demand
for substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, (c) upon your willful commission of an act
of fraud or dishonesty resulting in material economic or financial injury to the
Corporation, or (d) upon your willful engagement in illegal conduct or gross
misconduct, in each case which is materially and demonstrably injurious to the
Corporation. For purposes of this Section 3(iii), no act, or failure to act, on
your part shall be deemed “willful” unless done, or omitted to be done, by you
not in good faith. Notwithstanding the foregoing, you shall not be deemed
terminated for Cause pursuant to Sections 3(iii)(a), (b) or (d) hereof unless
and until there shall have been delivered to you a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters (3/4) of the
entire membership of the Board at a meeting of the Board (after reasonable
notice to you, an opportunity for you, together with your counsel, to be heard
before the Board and a reasonable opportunity to cure), finding that in the
Board’s good faith opinion you were guilty of conduct set forth above in this
Section 3(iii) and specifying the particulars thereof in reasonable detail.



--------------------------------------------------------------------------------



 



4

     (iv) Good Reason. You shall be entitled to terminate your employment for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, without
your express written consent, the occurrence after a Change in Control of any of
the following circumstances unless, in the case of Sections 3(iv)(a), (e), (f),
(g), (h) or (i), such circumstances are fully corrected (provided such
circumstances are capable of correction) prior to the Date of Termination (as
defined in Section 3(vii)) specified in the Notice of Termination given in
respect thereof:

  (a)   the assignment to you of any duties inconsistent with the position in
the Corporation that you held immediately prior to the Change in Control, a
significant adverse alteration in the nature or status of your responsibilities
or the conditions of your employment from those in effect immediately prior to
such Change in Control, including by virtue of the Corporation ceasing to be a
publicly-held corporation, or any other action by the Corporation that results
in a material diminution in your position, authority, duties or
responsibilities;     (b)   the Corporation’s reduction of your annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;     (c)   the relocation of the Corporation’s offices at which you are
principally employed immediately prior to the date of the Change in Control
(your “Principal Location”) to a location more than thirty (30) miles from such
location, or the Corporation’s requiring you, without your written consent, to
be based anywhere other than your Principal Location, except for required travel
on the Corporation’s business to an extent substantially consistent with your
present business travel obligations;     (d)   the Corporation’s failure to pay
to you any portion of your current compensation or to pay to you any portion of
an installment of deferred compensation under any deferred compensation program
of the Corporation within seven (7) days of the date such compensation is due;  
  (e)   the Corporation’s failure to continue in effect any material
compensation or benefit plan or practice in which you participate immediately
prior to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the Corporation’s failure to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;
    (f)   the Corporation’s failure to continue to provide you with benefits
substantially similar in the aggregate to those enjoyed by you under any of the
Corporation’s life insurance, medical, health and accident, disability, pension,
retirement, or other benefit plans or practices in which you and your eligible
family members were participating at the time of the Change in Control, the
taking of any action by the Corporation which would directly or indirectly
materially reduce any of such benefits, or the failure by the Corporation to
provide you with the number of paid vacation



--------------------------------------------------------------------------------



 



5

      days to which you are entitled on the basis of years of service with the
Corporation in accordance with the Corporation’s normal vacation policy in
effect at the time of the Change in Control;     (g)   the Corporation’s failure
to obtain a satisfactory agreement from any successor to assume and agree to
perform this Agreement, as contemplated in Section 6 hereof;     (h)   any
purported termination of your employment that is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 3(vi) hereof (and,
if applicable, the requirements of Section 3(iii) hereof), which purported
termination shall not be effective for purposes of this Agreement; or     (i)  
the continuation or repetition, after written notice of objection from you, of
harassing or denigrating treatment of you inconsistent with your position with
the Corporation.

Your right to terminate your employment pursuant to this Section 3(iv) shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.
     (v) Voluntary Termination and Covered Resignation. You shall be entitled to
voluntarily terminate your employment for any reason or no reason at any time
after a Change in Control. Any such termination which occurs within the thirty
(30) day period following the first anniversary of the occurrence of a Change in
Control shall constitute a resignation which entitles you to receive benefits
under this Agreement (a “Covered Resignation”).
     (vi) Notice of Termination. Any purported termination of your employment by
the Corporation or by you (other than termination due to death which shall
terminate your employment automatically) shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 7. “Notice
of Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.
     (vii) Date of Termination, Etc. “Date of Termination” shall mean (a) if
your employment is terminated due to your death, the date of your death; (b) if
your employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (c) if your
employment is terminated pursuant to Section 3(iii), Section 3(iv) or Section
3(v) or for any other reason (other than death or Disability), the date
specified in the Notice of Termination (which, in the case of a termination for
Cause shall not be less than thirty (30) days from the date such Notice of
Termination is given, and in the case of a termination for Good Reason or in
connection with a Covered Resignation shall not be less than fifteen (15) nor
more than sixty (60) days from the date such Notice of Termination is given).
Notwithstanding anything to the contrary contained in this Section 3(vii), if
within fifteen (15) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the



--------------------------------------------------------------------------------



 



6

parties, or otherwise; provided, however, that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence.
     4. Compensation Upon Termination. Following a Change in Control during the
term of this Agreement, you shall be entitled to the benefits described below
upon termination of your employment, provided that such termination occurs
during the term of this Agreement and within the two (2) year period immediately
following the date of such Change in Control. The benefits to which you are
entitled, subject to the terms and conditions of this Agreement, are:
     (i) If your employment shall be terminated by the Corporation for Cause or
by you other than (x) for Good Reason or (y) pursuant to a Covered Resignation,
the Corporation shall pay you your full base salary, when due, through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan or
practice of the Corporation at the time such payments are due, and the
Corporation shall have no further obligations to you under this Agreement.
     (ii) If your employment by the Corporation shall be terminated by you
(x) for Good Reason or (y) pursuant to a Covered Resignation, or by the
Corporation other than for Cause or Disability, then you shall be entitled to
the benefits provided below:

  (a)   the Corporation shall pay to you your full base salary, when due,
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, at the time specified in Section 4(iii), plus all other
amounts to which you are entitled under any compensation plan or practice of the
Corporation at the time such payments are due;     (b)   in lieu of any further
salary payments to you for periods subsequent to the Date of Termination, the
Corporation shall pay as severance pay to you, at the time specified in
Section 4(iii), a lump-sum severance payment (together with the payments
provided in Section 4(ii)(c) below, the “Severance Payments”) equal to the sum
of the following:

  (A)   three (3) times your annual base salary as in effect as of the Date of
Termination or immediately prior to the Change in Control, whichever is greater;
and     (B)   three (3) times the greater of (x) your targeted annual bonus as
in effect as of the Date of Termination or immediately prior to the Change in
Control, whichever is greater, or (y) your annual bonus for the year immediately
preceding the Date of Termination;

  (c)   notwithstanding any provisions of the Corporation’s stock option plans,
incentive plans, or other similar plans, the restricted period with respect to
any restricted stock granted to you thereunder shall lapse and such shares shall
be distributed to you at the time specified in Section 4(iii);     (d)   for a
period of one (1) year following the Date of Termination, the Corporation shall,
at its sole expense as incurred, provide you with financial planning services of
substantially the same type and scope as



--------------------------------------------------------------------------------



 



7

      those which the Corporation was providing to you immediately prior to the
Date of Termination, or, if more favorable to you, the date of the Change in
Control;     (e)   for a period of two (2) years following the Date of
Termination, the Corporation shall, at its sole expense as incurred, provide you
with outplacement services, the scope and provider of which shall be selected by
you in your sole discretion;     (f)   for a thirty-six (36) month period after
such termination, the Corporation shall continue to provide you and your
eligible family members, based on the cost sharing arrangement between you and
the Corporation on the date of the Change in Control, with medical and dental
health benefits at least equal to those which would have been provided to you
and them if your employment had not been terminated or, if more favorable to
you, as in effect generally at any time thereafter; provided, however, that if
you become re-employed with another employer and are eligible to receive medical
and dental health benefits under another employer’s plans, the Corporation’s
obligations under this Section 4(ii)(f) shall be reduced to the extent
comparable benefits are actually received by you during the thirty-six (36)
month period following your termination, and any such benefits actually received
by you shall be reported to the Corporation. In the event you are ineligible
under the terms of such benefit plans or programs to continue to be so covered,
the Corporation shall provide you with substantially equivalent coverage through
other sources or will provide you with a lump-sum payment in such amount that,
after all taxes on that amount, shall be equal to the cost to you of providing
yourself such benefit coverage. At the termination of the benefits coverage
under the second preceding sentence, you, your spouse and your dependents shall
be entitled to continuation coverage pursuant to section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”), sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by such laws, as if you had terminated
employment with the Corporation on the date such benefits coverage terminates.
The lump-sum shall be determined on a present value basis using the interest
rate provided in section 1274(b)(2)(B) of the Code on the Date of Termination.  
  (g)   (1) anything in this Agreement to the contrary notwithstanding, if it
shall be determined that any payment or distribution to you or for your benefit
(whether paid or payable or distributed or distributable) pursuant to the terms
of this Agreement or otherwise (the “Payment”) would be subject to the excise
tax imposed by section 4999 of the Code (the “Excise Tax”), then you shall be
entitled to receive from the Corporation an additional payment (the “Gross-Up
Payment”) in an amount such that the net amount of the Payment and the Gross-Up
Payment retained by you after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on the
payment and all federal, state and local income tax, employment tax and Excise
Tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-Up Payment provided for in this Section 4(ii)(g), and taking



--------------------------------------------------------------------------------



 



8

      into account any lost or reduced tax deductions on account of the Gross-Up
Payment, shall be equal to the Payment;         (2) all determinations required
to be made under this Section 4(ii)(g), including whether and when the Gross-Up
Payment is required and the amount of such Gross-Up Payment, and the assumptions
to be utilized in arriving at such determinations shall be made by the
Accountants (as defined below) which shall provide you and the Corporation with
detailed supporting calculations with respect to such Gross-Up Payment within
fifteen (15) business days of the receipt of notice from you or the Corporation
that you have received or will receive a Payment. For the purposes of this
Section 4(ii)(g), the “Accountants” shall mean the Corporation’s independent
certified public accountants serving immediately prior to the Change in Control.
In the event that the Accountants are also serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, you shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accountants hereunder). All fees and expenses of the Accountants shall
be borne solely by the Corporation.         For the purposes of determining
whether any of the Payments will be subject to the Excise Tax and the amount of
such Excise Tax, such Payments will be treated as “parachute payments” within
the meaning of section 280G of the Code, and all “parachute payments” in excess
of the “base amount” (as defined under section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that in
the opinion of the Accountants such Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of section 280G(b)(4) of the
Code) in excess of the “base amount,” or such “parachute payments” are otherwise
not subject to such Excise Tax. For purposes of determining the amount of the
Gross-Up Payment, you shall be deemed to pay Federal income taxes at the highest
applicable marginal rate of Federal income taxation for the calendar year in
which the Gross-Up Payment is to be made and to pay any applicable state and
local income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of your adjusted gross income),
and to have otherwise allowable deductions for Federal, state and local income
tax purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payment in your adjusted gross income. To the extent practicable, any
Gross-Up Payment with respect to any Payment shall be paid by the Corporation at
the time you are entitled to receive the Payment and in no event will any
Gross-Up Payment be paid later than five days after the receipt by you of the
Accountant’s determination. Any determination by the Accountants shall be
binding upon the Corporation and you. As a result of uncertainty in the



--------------------------------------------------------------------------------



 



9

      application of section 4999 of the Code at the time of the initial
determination by the Accountants hereunder, it is possible that the Gross-Up
Payment made will have been an amount less than the Corporation should have paid
pursuant to this Section 4(ii)(g) (the “Underpayment”). In the event that the
Corporation exhausts its remedies pursuant to Section 4(ii)(g)(3) and you are
required to make a payment of any Excise Tax, the Underpayment shall be promptly
paid by the Corporation to or for your benefit; and         (3) you shall notify
the Corporation in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Corporation of the Gross-Up
Payment. Such notification shall be given as soon as practicable after you are
informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Corporation (or such
shorter period ending on the date that any payment of taxes, interest and/or
penalties with respect to such claim is due). If the Corporation notifies you in
writing prior to the expiration of such period that it desires to contest such
claim, you shall:

  (A)   give the Corporation any information reasonably requested by the
Corporation relating to such claim;     (B)   take such action in connection
with contesting such claim as the Corporation shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Corporation;     (C)   cooperate with the Corporation in good faith in order
to effectively contest such claim; and permit the Corporation to participate in
any proceedings relating to such claims;

      provided, however, that the Corporation shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify you for and hold you harmless
from, on an after-tax basis, any Excise Tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses. Without limiting the foregoing
provisions of this Section 4(ii)(g), the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct you to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Corporation
shall determine; provided, however, that if the Corporation directs you to pay
such claim and sue for a refund, the Corporation shall advance the



--------------------------------------------------------------------------------



 



10

      amount of such payment to you, on an interest-free basis, and shall
indemnify you for and hold you harmless from, on an after-tax basis, any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance (including as a result of any forgiveness by the Corporation of
such advance); provided, further, that any extension of the statute of
limitations relating to the payment of taxes for the taxable year of you with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Corporation’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and you shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority;     (h)   in any situation where under applicable law the
Corporation has the power to indemnify (or advance expenses to) you in respect
of any judgments, fines, settlements, loss, cost or expense (including
attorneys’ fees) of any nature related to or arising out of your activities as
an agent, employee, officer or director of the Corporation or in any other
capacity on behalf of or at the request of the Corporation, the Corporation
shall promptly on written request, indemnify (and advance expenses to) you to
the fullest extent permitted by applicable law, including but not limited to
making such findings and determinations and taking any and all such actions as
the Corporation may, under applicable law, be permitted to have the discretion
to take so as to effectuate such indemnification or advancement. Such agreement
by the Corporation shall not be deemed to impair any other obligation of the
Corporation respecting your indemnification otherwise arising out of this or any
other agreement or promise of the Corporation or under any statute;     (i)  
the Corporation shall furnish you for six (6) years following the Date of
Termination (without reference to whether the term of this Agreement continues
in effect) with directors’ and officers’ liability insurance insuring you
against insurable events which occur or have occurred while you were a director
or officer of the Corporation, such insurance to have policy limits aggregating
not less than the amount in effect immediately prior to the Change in Control,
and otherwise to be in substantially the same form and to contain substantially
the same terms, conditions and exceptions as the liability issuance policies
provided for officers and directors of the Corporation in force from time to
time, provided, however, that such terms, conditions and exceptions shall not
be, in the aggregate, materially less favorable to you than those in effect on
the date hereof; provided, further, that if the aggregate annual premiums for
such insurance at any time during such period exceed one hundred and fifty
percent (150%) of the per annum rate of premium currently paid by the
Corporation for such insurance, then the Corporation shall provide the maximum
coverage that will then be available at an annual premium equal to one hundred
and fifty percent (150%) of such rate; and



--------------------------------------------------------------------------------



 



11

  (j)   you shall be fully vested in your accrued benefits under any qualified
or nonqualified pension, profit sharing, deferred compensation or supplemental
plans maintained by the Corporation for your benefit, and the Corporation shall
provide you with additional fully vested benefits under such plans in an amount
equal to the benefits which you would have accrued had you continued your
employment with the Corporation for three (3) additional years following your
Date of Termination; provided, however, that to the extent that the acceleration
of vesting or enhanced accrual of such benefits would violate any applicable law
or require the Corporation to accelerate the vesting of the accrued benefits of
all participants in such plan or plans or to provide additional benefit accruals
to such participants, the Corporation shall pay you a lump-sum payment at the
time specified in Section 4(iii) in an amount equal to the value of such
benefits; provided, further, that to the extent that the present value of all
benefits payable to you under this Section 4(ii)(j) is less than $250,000, the
Corporation shall pay you a lump-sum payment at the time specified in
Section 4(iii) in an amount equal to the difference between $250,000 and the
amount of such benefits which are otherwise payable to you under this
Section 4(ii)(j); provided, further, that if you are eligible to receive
grandfathered benefits under the Corporation’s pension plan, the provisions of
this Section 4(ii)(j) shall apply to such grandfathered benefits, without
reduction for age, in addition to any other benefits to which you are entitled
under this Section 4(ii)(j).

     (iii) The payments provided for in Sections 4(ii)(a), (b), (c), (d) and
(j) shall be made not later than the fifth day following the Date of
Termination; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Corporation shall pay to you on
such day an estimate, as determined in good faith by the Corporation, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth day after the Date of Termination. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Corporation to you, payable on
the fifth day after demand by the Corporation (together with interest at the
rate provided in section 1274(b)(2)(B) of the Code).
     (iv) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise nor,
except as provided in Section 4(ii)(f), shall the amount of any payment or
benefit provided for in this Section 4 be reduced by any compensation earned by
you as the result of employment by another employer or self-employment, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Corporation, or otherwise.
     5. Acceleration of Vesting of Options. Notwithstanding anything contained
herein, in the event of a Change in Control during the term of this Agreement,
all outstanding options (“Options”), if any, granted to you under any of the
Corporation’s stock option plans, incentive plans or other similar plans (or
options substituted therefor covering the stock of a successor corporation)
shall, effective immediately prior to such Change in Control, become fully
vested and exercisable as to all shares of stock covered thereby.



--------------------------------------------------------------------------------



 



12

     6. Successors; Binding Agreement.
     (i) The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. Failure of the Corporation to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle you to terminate your employment and
receive compensation from the Corporation in the same amount and on the same
terms to which you would be entitled hereunder if you terminate your employment
for Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. Unless expressly provided
otherwise, “Corporation” as used herein shall mean the Corporation as defined in
this Agreement and any successor to its business and/or assets as aforesaid.
     (ii) This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
     7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
     8. Non- Compete, Confidentiality and Non-Solicitation Covenants.
     (i) Non-Compete. In consideration of and in connection with the benefits
provided to you under this Agreement, and in order to protect the goodwill of
the Corporation, you hereby agree that, if your employment is terminated
pursuant to a Covered Resignation, then, for a period of twelve (12) months
commencing on the Date of Termination, you shall not, directly or indirectly,
own, manage, operate, join, control or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant or otherwise with any of the following entities (or any
subsidiary of any such entity) other than as a shareholder or beneficial owner
owning 5% or less of the outstanding securities of a public company: Durand
International, the Anchor Hocking unit of Newell Co., Cardinal International,
Inc., the Indiana Glass unit of Lancaster Colony Corporation, Oneida LTD or any
glass tableware manufacturer, seller or importer for Bormioli Rocco Casa SpA,
for the Kedaung group of companies of Indonesia or for the Sisecam group of
companies of Turkey including Pasabahce.
     (ii) Confidentiality. You hereby agree that, for the period commencing on
the Date of Termination and terminating on the third anniversary thereof, you
shall not, directly or indirectly, disclose or make available to any person,
firm, corporation, association or other



--------------------------------------------------------------------------------



 



13

entity for any reason or purpose whatsoever, any Confidential Information (as
defined below). You agree that, upon termination of your employment with the
Corporation, all Confidential Information in your possession that is in written
or other tangible form (together with all copies or duplicates thereof,
including computer files) shall be returned to the Corporation and shall not be
retained by you or furnished to any third party, in any form except as provided
herein; provided, however, that you shall not be obligated to treat as
confidential, or return to the Corporation copies of any Confidential
Information that (i) was publicly known at the time of disclosure to you,
(ii) becomes publicly known or available thereafter other than by any means in
violation of this Agreement or any other duty owed to the Corporation by any
person or entity, or (iii) is lawfully disclosed to you by a third party. As
used in this Agreement, the term “Confidential Information” means: information
disclosed to you or known by you as a consequence of or through your
relationship with the Corporation, about the customers, employees, business
methods, public relations methods, organization, procedures or finances,
including, without limitation, information of or relating to customer lists, of
the Corporation and its affiliates.
     (iii) Non-Solicitation. You hereby agree that, for the period commencing on
the Date of Termination and terminating on the third anniversary thereof, you
shall not, either on your own account or jointly with or as a manager, agent,
officer, employee, consultant, partner, joint venturer, owner or shareholder or
otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Corporation any of its
officers or employees or offer employment to any person who, on or during the
six (6) months immediately preceding the date of such solicitation or offer, is
or was an officer or employee of the Corporation; provided, however, that a
general advertisement to which an employee of the Corporation responds shall in
no event be deemed to result in a breach of this Section 8(iii).
     9. Funding of Obligations. Within a reasonable time following the execution
and delivery of this Agreement by you and the Corporation, the Corporation shall
partially fund its obligations to provide benefits hereunder (including, without
limitation, its obligations under Section 4(ii)(g)) by establishing and
irrevocably partially funding a trust for your benefit and the benefit of other
executives of the Corporation with whom the Corporation has entered into
agreements similar to this Agreement. The Corporation shall initially contribute
$1000 to such trust. Such trust shall be a grantor trust described in section
671 of the Code. Upon the occurrence of a Potential Change in Control (as
defined below), the Corporation shall fully fund its obligations to provide
benefits hereunder (including, without limitation, its obligations under
Section 4(ii)(g)) by irrevocably contributing funds to such trust on your
behalf. The amount of such contribution shall equal the then present value of
the Corporation’s obligations under Section 4 hereof as determined by the firms
serving as the Corporation’s actuaries and accountants immediately prior to the
Change in Control. Such actuaries and accountants shall be paid by the
Corporation. The establishment and funding of such trust shall not affect the
obligation of the Corporation to provide benefits under the terms of this
Agreement. For purposes of this Agreement a “Potential Change in Control” shall
be deemed to occur if:
     (a) the Corporation enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
     (b) any Person (including the Corporation) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute a
Change in Control;



--------------------------------------------------------------------------------



 



14

     (c) any Person who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing ten percent (10%) or
more of the combined voting power of the Corporation’s then outstanding
securities, increases such Person’s beneficial ownership of such securities by
five percent (5%) or more of the Corporation’s then outstanding securities over
the percentage so owned by such Person on the date hereof provided however,
(i) that this subsection (c) shall not apply to the Baron Group by virtue of
their individual or collective beneficial ownership of securities of the
Corporation’s outstanding securities as of the date of this letter so long as
the Baron Group does not individually or collectively, beneficially own, or
increase such beneficial ownership to, twenty-five percent (25%) or more of the
combined voting power of the corporation’s then outstanding securities, and
(ii) that this subsection (c) shall not apply to Ariel by virtue of its
beneficial ownership of the Corporation’s outstanding securities as of the date
of this Agreement so long as Ariel does not beneficially own, or increase such
beneficial ownership to, twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding securities; or
     (d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
     10. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Except as
provided in Section 4(ii)(g) hereunder, any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law. The obligations of the Corporation under Section 4 shall survive the
expiration of the term of this Agreement. The section headings contained in this
Agreement are for convenience only, and shall not affect the interpretation of
this Agreement.
     11. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     12. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     13. Suits, Actions, Proceedings, Etc..
     (i) Jurisdiction and Venue. No suit, action or proceeding with respect to
this Agreement, nor any judgment entered by any court in respect thereof, may be
brought in any court, domestic or foreign, or before any similar domestic or
foreign authority, other than in a court of competent jurisdiction in the State
of Ohio, and you and the Corporation hereby irrevocably waive any right which
you or the Corporation, as applicable, may otherwise have



--------------------------------------------------------------------------------



 



15

had to bring such a suit, action, proceeding or judgment in any other court,
domestic or foreign, or before any similar domestic or foreign authority. You
and the Corporation hereby submit to the exclusive jurisdictions of such courts
for the purpose of any such suit, action, proceeding or judgment. By your
execution and delivery of this Agreement, you appoint the Secretary of the
Corporation, at the Corporation’s office in Toledo, Ohio, as your agent upon
which process may be served in any such suit, action or proceeding; and by its
execution and delivery of this Agreement, the Corporation appoints the Secretary
of the Corporation, at its office in Toledo, Ohio, as its agent upon which
process may be served in any such suit, action or proceeding. Service of process
upon such applicable agent, together with actual notice of such service given to
you or the Corporation, as applicable, in the manner provided in Section 7
hereof, shall be deemed in every respect effective service of process upon the
applicable party in any suit, action, proceeding or judgment. Nothing herein
shall be deemed to limit the ability of you or the Corporation to serve any such
writs, process or summonses in any other manner permitted by applicable law. You
and the Corporation hereby irrevocably waive any objections which you or the
Corporation, as applicable, may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement
brought in any court of competent jurisdiction in the State of Ohio, and hereby
further irrevocably waive any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, in the event that no court of competent
jurisdiction in the State of Ohio will accept such jurisdiction and venue, then
any suit, action or proceeding with respect to this Agreement, or any judgment
entered by any court in respect thereof, may be brought in any court of
competent jurisdiction in the continental United States which has jurisdiction
over such suit, proceeding or action and the parties thereto.
     (ii) Compensation During Dispute, Etc.. Your compensation during any
disagreement, dispute, controversy, claim, suit, action or proceeding
(collectively, a “Dispute”) arising out of or relating to this Agreement or the
interpretation of this Agreement shall be as follows: If there is a termination
by you or the Corporation followed by a Dispute as to whether you are entitled
to the payments and other benefits provided under this Agreement, then, during
the period of that Dispute the Corporation shall pay you fifty percent (50%) of
the amount specified in Sections 4(ii)(a) and 4(ii)(b) hereof, and the
Corporation shall provide you with the other benefits provided in Section 4(ii)
of this Agreement, if, but only if, you agree in writing that if the Dispute is
resolved against you, you shall promptly refund to the Corporation all payments
you receive under Sections 4(ii)(a) and 4(ii)(b) of this Agreement plus interest
at the rate provided in Section 1274(d) of the Code, compounded quarterly. If
the Dispute is resolved in your favor, promptly after resolution of the dispute
the Corporation shall pay you the sum that was withheld during the period of the
Dispute plus interest at the rate provided in Section 1274(d) of the Code,
compounded quarterly.
     (iii) Legal Fees. The Corporation shall pay to you all legal fees and
expenses incurred by you in connection with any Dispute arising out of or
relating to this Agreement or the interpretation thereof (including, without
limitation, all such fees and expenses, if any, incurred in contesting or
disputing any termination of your employment or in seeking to obtain or enforce
any right or benefit provided by this Agreement, or in connection with any tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided hereunder).
     14. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior



--------------------------------------------------------------------------------



 



16

agreement of the parties hereto in respect of the subject matter contained
herein, including, without limitation, any prior severance agreements, is hereby
terminated and cancelled; provided, however, that the Employment Agreement,
dated as of May 7, 2007 by and between you and the Corporation, as amended,
shall remain in full force and effect and shall, pursuant to the terms and
conditions thereof, provide certain severance benefits to you upon certain
terminations of employment. Any of your rights hereunder shall be in addition to
any rights you may otherwise have under benefit plans or agreements of the
Corporation to which you are a party or in which you are a participant,
including, but not limited to, any Corporation sponsored employee benefit plans
and stock options plans. Provisions of this Agreement shall not in any way
abrogate your rights under such other plans and agreements.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

             
 
  Sincerely,    
 
           
 
  LIBBEY INC.    
 
           
 
  By:        
 
                Its: Vice President, General Counsel and Secretary    

Agreed and Accepted as of the
7th day of May, 2007
                                                                          
                                 
Jonathan S. Freeman

